          Case 2:18-cv-02075-PBT Document 71 Filed 05/15/19 Page 1 of 1


                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARO::-.JELL FULTO::-.J, CECELIA
PAUL, TONI L~N SIM:MS-BUSCH,
and CATHOLIC SOCIAL SERVICES,

        Plaintiffs,                                  Civil Action No. 18-2075

   V.                                                Assigned to the Honorable Judge
                                                     Tucker
CITY OF PHILADELPHIA,
DEPARTMENT OF HUMAN
SERVICES FOR THE CITY OF
PHILADELPHIA, and
PHILADELPHIA CO~ISSION ON
HUMA.'\J RELATIONS,

        Defendants,

  and

SUPPORT CENTER FOR CHILD
ADVOCATES and PHILADELPHIA
FAMILY PRIDE,

        Intervenor- Defendants.


                                                       ORDER
        A...~D NOW, on this    j!:lh day of-¥fupon consideration of Plaintiffs'
Unopposed :Motion for Stay, IT IS ORDERED AS FOLI.OWS:

        Plaintiffs' Unopposed :Motion for Stay dated May 14, 2019 is granted. All further
        proceedings in this case are stayed pending the disposition of Plamttffs' petition for
        certiorari to the Supreme Court.

                                            BY THE COURT:

                                              {P~It~
                                            Honorable Petrese B. Tucker
